Upon appeal from so much of an order of the Supreme Court as (1) sets the second above-entitled action down for trial for the 26th day of May, 1941; and (2) directs that all papers and notices of any kind in said action to be served upon the defendants, issue out of the offices of Harry Tabershaw and Robert C. Richter, Esqs.; and (3) designates Harry Tabershaw, Esq., and Robert C. Richter, Esq., as attorneys of record for the plaintiffs in said action; and (4) designates Harry Tabershaw, Esq., and Pereival E. Jackson *756Esq., as trial counsel and C. Walter Randall, Esq., as associate trial counsel on behalf of the plaintiffs in the above-entitled actions, order modified on the facts by inserting the words “ on behalf of all plaintiffs, except the plaintiff B. Arnold Chambers ” after the word “ consolidated,” in the third line of the sixth ordering paragraph; by striking out the words “ in the said actions hereby consolidated ” in the sixth and seventh lines of the same paragraph; by inserting the words “ and that all such papers on behalf of the plaintiff B. Arnold Chambers be issued out of the office of Joseph Ruskay, Esq., attorney for plaintiff B. Arnold Chambers, at 285 Madison Avenue, New York City, in the said actions hereby consolidated ” after the words “ City of New York ” in the eighth line of the same paragraph; by striking out the eighth ordering paragraph, and substituting therefor the following: “ ORDERED that, in the actions hereby consolidated, Harry Tabershaw, Esq., and Robert C. Richter, Esq., shall act as attorneys of record for all plaintiffs except the plaintiff B. Arnold Chambers, for the last mentioned of whom Joseph Ruskay, Esq., shall act as attorney of record; and it is further; ” by striking out the words “ on behalf of the plaintiffs ” in the ninth ordering paragraph and in their place substituting the words “ on behalf of all plaintiffs except the plaintiff B. Arnold Chambers, for the latter of whom Walter R. Hart, Esq., and Joseph Ruskay, Esq., shall act; ” by striking out the words “ such further ” in the thirteenth line and the words “ such additional ” in the eighteenth line of the tenth ordering paragraph. As so modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.